Exhibit 10.1

SECUREWORKS CORP.

AMENDED AND RESTATED

SEVERANCE PAY PLAN

FOR EXECUTIVE EMPLOYEES

Effective September 1, 2016



--------------------------------------------------------------------------------

SECUREWORKS CORP.

AMENDED AND RESTATED

SEVERANCE PAY PLAN

FOR EXECUTIVE EMPLOYEES

Effective September 1, 2016

BACKGROUND AND SCOPE

Dell Inc. (“Dell”) previously adopted the Dell Inc. Severance Pay Plan for
Executive Employees, amended and restated effective July 14, 2010 (the “Dell
Plan”), to provide severance benefits under the terms and conditions specified
in the Dell Plan. Prior to the effective date of the Initial Plan (as defined
below), certain employees of the Company were eligible to participate in the
Dell Plan. In connection with the Company’s initial public offering (“IPO”), the
Company determined it advisable to adopt the SecureWorks Corp. Severance Pay
Plan for Executive Employees (the “Initial Plan”) for periods on and after
April 18, 2016, the effective date of the Initial Plan. Following the Company’s
IPO, the Compensation Committee of the Board has conducted a review of the
Initial Plan and wishes to amend and restate the Initial Plan as provided
herein.

The Company intends the Plan to qualify as an “employee welfare benefit plan”
within the meaning of Section 3(1) of ERISA. The Plan shall, at all times, be
interpreted and administered in accordance with ERISA and any other pertinent
provisions of federal law. Except as specified in the Plan, no employee of the
Company or any other person shall have any right to severance benefits under the
Plan or otherwise as a result of their performance of services for the Company
or any of its related or affiliated entities. These Severance Benefits may be
modified or eliminated at any time for any reason.

ARTICLE I

PURPOSE

The Plan provides Eligible Executives with severance benefits designed to
mitigate the effects of unemployment in the event that their employment is
terminated by the Company as a result of a Qualifying Termination.

ARTICLE II

DEFINITIONS

Wherever used herein, the following terms have the following meanings unless the
context clearly requires a different meaning:

2.1 “Administrator” means the Company’s Compensation Committee, as may be
appointed from time to time by the Board.



--------------------------------------------------------------------------------

2.2 “Base Salary” means compensation equal to:

(i) the annual base salary reported in the Company’s human resources database
and as in effect on the last day on which the Eligible Executive was actively
performing services for the Company prior to his or her Separation Date (not
including shift differentials, commissions, bonuses, incentive payments,
benefits, perks, or overtime compensation); divided by

(ii) 12, for computations of monthly Base Salary, or 52, for computations of
weekly Base Salary.

2.3 “Beneficiary” means the first surviving person of the following:
(i) surviving spouse, (ii) the lineal descendants per stirpes, (iii) parents in
equal shares, (iv) brothers and sisters in equal shares, or (v) executor or
administrator of his or her estate.

2.4 “Board” means the Board of Directors of SecureWorks Corp.

2.5 “Casual Employee” means an employee hired to supplement the work force
during temporary periods or on an intermittent basis, usually due to unusual or
emergency workload.

2.6 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.8 “Company” means SecureWorks Corp., any successor entity that adopts the
Plan, or any subsidiary or affiliate of the Company which is designated by the
Administrator as having adopted the Plan.

2.9 “Comparable Job” means a job with the Company where (i) the Base Salary to
be paid by the Company is not materially reduced from the Base Salary previously
paid by the Company to such executive; (ii) the grade level offered is not less
than the grade level the executive held immediately prior to the date the
executive was offered the job; and (iii) the executive’s principal place of work
is not changed on or before the first date of employment in the new job to a
location that is a material distance from the executive’s principal place of
work immediately prior to the date the executive was offered the job, without
the prior consent of the executive. For purposes of the preceding sentence, a
distance of less than fifty (50) miles shall be treated as immaterial.

2.10 “Effective Date” means September 1, 2016, the effective date of this
amendment and restatement of the Plan.

2.11 “Eligible Executive” means an individual who is classified as an Executive
Employee and:

 

Page 2 of 14



--------------------------------------------------------------------------------

(i) who is designated by the Administrator, in its sole and absolute discretion,
as having experienced a Qualifying Termination;

(ii) who is notified in writing by the Administrator or its duly authorized
representative that his or her employment with the Company will be terminated as
part of a Qualifying Termination;

(iii) who is employed by the Company to perform services for the Company in a
capacity of a regular employee of the Company; and

(iv) whose employment with the Company was in fact terminated solely as a result
of such Qualifying Termination.

The term “Eligible Executive” shall not include: (i) an Independent Contractor;
(ii) a Casual Employee; or (iii) a Temporary Employee.

2.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.13 “Executive Employee” means an employee of the Company who is designated as
having a status of Executive Director (grade level EF/IK) or Vice President
(grade level EG/IL or higher).

2.14 “Exempt Separation Pay” means payments that do not exceed the Safe Harbor
Amount and may not be paid later than the Safe Harbor Deadline.

2.15 “Independent Contractor” means a person the Company engaged to perform
services with the intention that those services would be performed in a capacity
other than that of a common law employee, regardless of whether or not the
actual facts and circumstances under which such person actually renders services
to the Company could be construed to establish that the person was or could be
considered for any purpose to be a common law employee.

2.16 “Plan” means this SecureWorks Corp. Amended and Restated Severance Pay Plan
for Executive Employees, as set forth herein and as may be amended from time to
time.

2.17 “Qualifying Termination” means the termination of employment of a Severance
Benefit Employee due to Workforce Reduction.

2.18 “Safe Harbor Amount” means two (2) times the lesser of (i) the sum of the
Eligible Executive’s annualized compensation based on the taxable year
immediately preceding the year in which his or her Separation Date occurs or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Code Section 401(a)(17) for the year in which the Eligible
Executive’s Separation Date occurs.

2.19 “Safe Harbor Deadline” means the last day of the second calendar year
following the calendar year in which the Eligible Executive’s Separation Date
occurs.

 

Page 3 of 14



--------------------------------------------------------------------------------

2.20 “Separation Agreement and Release” means the agreement that an Eligible
Executive must execute prior to receiving any benefits under the Plan. The
Administrator will provide a copy of the Separation Agreement and Release to the
Eligible Executive when he or she is designated as a Severance Benefit Employee
under the Plan.

2.21 “Separation Date” means the date designated by the Administrator on which
the Eligible Executive’s employment is terminated.

2.22 “Severance Benefit Employee” means an Eligible Executive who:

(i) is designated by the Administrator, in its sole and absolute discretion, as
a Severance Benefit Employee;

(ii) continued to perform all of his or her job responsibilities, in a manner
acceptable to the Company, through his or her Separation Date;

(iii) did not, at any time subsequent to the Company’s decision to terminate the
employee receive an offer for continued employment in a Comparable Job;

(iv) did not, at any time subsequent to the Company’s decision to terminate the
employee, receive an offer for employment in a Similar Job, which was in any way
arranged or facilitated by the Company;

(v) prior to the date of the Company’s notification of the termination of
employment, did not voluntarily terminate employment or notify the Company of
his or her intention or election to terminate employment at some future date by
resignation, failure to appear for work, retirement, or otherwise;

(vi) did not make any statements or engage in any actions that directly or
indirectly defamed, disparaged, or detracted from the Company’s reputation;
damage or destroy any of the Company’s property; or otherwise injure or damage
the Company; and

(vii) maintained the confidentiality of any and all confidential or proprietary
information of the Company at all times during his employment with the Company.

2.23 “Severance Benefits” mean the benefits, if any, provided under ARTICLE III
to a Severance Benefit Employee.

2.24 “Short-Term Deferral” shall have the meaning set forth in Treasury
Regulation section 1.409A-1(b)(4) and the guidance related thereto.

2.25 “Similar Job” means a job with a new employer where (i) the compensation
offered by the new employer to the executive is not materially less than the
Base Salary previously paid by the Company to the executive; (ii) the general
nature of the executive’s anticipated duties for the new employer are similar to
the general nature of the duties the executive performed for the

 

Page 4 of 14



--------------------------------------------------------------------------------

Company; and (iii) the executive’s principal place of work is not changed by the
new employer on or before the first day of employment with the new employer to
any location that is a material distance from the executive’s principal place of
work on the date prior to the date the executive was offered the job, without
the prior consent of the executive. For purposes of the preceding sentence, a
distance of less than fifty (50) miles shall be treated as immaterial.

2.26 “Temporary Employee” means a person that the Company contracted with
through a temporary service, agency, employee leasing company, staffing company,
or a person individually who supplements the work force as a temporary employee,
or is otherwise hired to perform services for the Company other than as an
employee.

2.27 “Workforce Reduction” means the reduction of the Company’s workforce as
part of a designated cost reduction program.

ARTICLE III

SEVERANCE BENEFITS

3.1 Cash Severance Benefits. A Severance Benefit Employee shall receive a cash
Severance Benefit equal to the greater of (i) the amount listed on the
applicable Exhibit A to this Plan, or (ii) if applicable, the cash severance
benefit amount listed in any separate written agreement between the Eligible
Executive and the Company.

3.2 Form of Payment. Unless otherwise provided in a Separation Agreement and
Release, the cash Severance Benefit shall be paid in a single lump sum payment
within thirty (30) business days after the Company receives the executed
Separation Agreement and Release; provided, however, that all such lump sum
amounts shall be paid not later than March 15th of the calendar year immediately
following the calendar year during which an Eligible Executive’s Separation Date
occurs. In the event that an Eligible Executive’s Separation Agreement and
Release provides that payments shall be made in installments, such payments
shall be structured so as to be a Short-Term Deferral or Exempt Separation Pay.
Payments under the Plan shall be delivered in the form of a check or, at the
Company’s discretion, through any other payment delivery method used to make
payroll payments to an Eligible Executive.

3.3 Additional Severance Benefits. A Severance Benefit Employee shall receive
such other Severance Benefits as are listed in Exhibit A.

3.4 Benefits Are Not Salary. Any Severance Benefits paid under the Plan are not
considered as salary for any employee benefit plan purposes. The number of weeks
of Severance Benefits provided to a Severance Benefit Employee shall not be
considered in calculating his or her entitlement, if any, to vacation, sick
leave, bonus, incentive salary, retirement, or other benefits except as is
specifically provided in the Company’s other employee benefit plans.

3.5 Re-employment. Any Eligible Executive who received a Severance Benefit under
the Plan will not have any right to be re-employed by the Company. If an
Eligible Executive is re-employed by the Company within twelve (12) months from
the date of his or her Separation Date,

 

Page 5 of 14



--------------------------------------------------------------------------------

such Eligible Executive may, as a condition of reemployment, be required to
repay to the Company a portion of his or her Severance Benefits.

ARTICLE IV

DEDUCTIONS & FORFEITURES

4.1 Deductions. To the extent permissible under federal or state law, the
following items and amounts will be deducted from the amount of Severance
Benefits otherwise payable to an Eligible Executive under the Plan:

(i) Any salary or other payments that the Eligible Executive receives (or may be
entitled to receive) on termination of employment pursuant to any rights or
entitlements that the Eligible Executive possesses or asserts pursuant to a
written or oral employment agreement with the Company or any successor thereto,
regardless of whether the term of such agreement is expired or unexpired as of
the Eligible Executive’s Separation Date;

(ii) Any amounts that an Eligible Executive owes to the Company;

(iii) Any severance pay or other wage replacement benefits payable or previously
paid to the Eligible Executive or his beneficiary from this Plan or any other
plan or program maintained by the Company or any of its affiliates (other than
any benefits payable from any pension, profit sharing, or stock bonus plan);

(iv) Any amount of garnished earnings which would have been withheld from the
Eligible Executive’s pay, if the Company has been garnishing the Eligible
Executive’s earnings pursuant to an order of garnishment, child support, or tax
lien; and

(v) The Company shall have the authority to withhold or to cause to have
withheld applicable taxes from any payments under or in accordance with the Plan
to the extent required by law.

4.2 Forfeitures. An Eligible Executive shall forfeit any and all rights to
Severance Benefits under the Plan, and shall be obligated to repay any such
benefits previously paid under the Plan, if the Administrator, in its sole
discretion, determines that the Eligible Executive:

(i) does not timely submit, and the Administrator does not actually receive, a
valid and fully enforceable Separation Agreement and Release from the Eligible
Executive;

(ii) fails or has failed to fulfill any requirement of the Plan or otherwise
does not satisfy any of the terms and conditions of either the Plan or the
Separation Agreement and Release;

(iii) prior to his or her Separation Date or thereafter makes any statements or
engages in any actions that directly or indirectly defame, disparage, or detract
from the Company’ s reputation, damage or destroy any of Company’s property,
otherwise injure or

 

Page 6 of 14



--------------------------------------------------------------------------------

damage the Company, or discloses any confidential or proprietary information
regarding the Company; or

(iv) subsequently revokes or otherwise takes action to set aside, avoid, or
violate the Separation Agreement and Release or the Plan’s terms.

By accepting any benefits under the Plan’s terms, an Eligible Executive shall be
deemed to have agreed to adhere to all terms of the Plan. The Eligible Executive
also shall be deemed to agree that the Eligible Executive will repay any
benefits that the Administrator determines he or she has received from the Plan
in excess of the amount provided under the Plan. Additionally, the Eligible
Executive must repay all Severance Benefits that the Eligible Executive is paid
or receives if the Eligible Executive asserts that he or she is or may be
entitled to receive compensation or other payments on termination of employment
pursuant to any rights or entitlements that he or she possesses or asserts
pursuant to a written or oral employment agreement with the Company, any
affiliate of the Company, or any successor of either the Company or its
affiliates, regardless of whether the term of such agreement is expired or
unexpired as of his or her Separation Date.

ARTICLE V

REQUIREMENT FOR RECEIPT OF SEVERANCE BENEFITS

In order to receive payment of any Severance Benefits under the Plan, the
Eligible Executive must comply with all requirements of this ARTICLE V.

5.1 Execution of Separation Agreement and Release. In order for an Eligible
Executive to receive his or her Severance Benefit, the Eligible Executive must
first execute the Separation Agreement and Release within the particular time
period specified in the Separation Agreement and Release, which shall be no
later than forty-five (45) days following the Eligible Executive’s receipt of
the Separation Agreement and Release or such earlier date as required by the
Separation Agreement and Release (such deadline, the “Release Deadline”). The
Separation Agreement and Release may provide for an additional revocation period
of at least seven (7) days (the “Revocation Period”). The executed Separation
Agreement and Release must actually be received by the Administrator, or its
duly authorized representative, at the address specified by the Administrator,
within seven (7) days after the Release Deadline to be considered timely.
Notwithstanding the preceding, if the Eligible Executive does not properly
execute the Separation Agreement and Release by the applicable deadline, or, in
the case of a Separation Agreement and Release that includes a Revocation
Period, revokes an executed Separation Agreement and Release, the Eligible
Executive will receive only those benefits required by applicable law. If the
Eligible Executive’s Separation Date and the Release Deadline fall in two
separate taxable years, any payments required to be made to Eligible Executive
that are treated as nonqualified deferred compensation for purposes of Code
Section 409A shall be made in the later taxable year.

5.2 Right to Recovery. The Company shall have the right to recover any payment
made to an Eligible Executive in excess of the amount to which the Eligible
Executive is entitled to under the terms of the Plan. Such recovery may be from
the Eligible Executive, the Beneficiary, or any insurer or other organization or
entity thereby enriched. In the event such repayment is not made by the Eligible
Executive, such repayment shall be made either by (i) reducing or suspending

 

Page 7 of 14



--------------------------------------------------------------------------------

any future payments hereunder to the Eligible Executive or (ii) requiring an
assignment of a portion of the Eligible Executive’s earnings, until the amount
of such excess payments are fully recovered. The Company shall also have the
right to recover any payment made to an Eligible Executive under the Plan if he
or she later asserts to be entitled to compensation or other payments on
termination of employment pursuant to any rights or entitlements that he or she
possesses or asserts pursuant to a written or oral employment agreement with the
Company or any successor thereto, regardless of whether the term of such
agreement is expired or unexpired as of his or her Separation Date.

5.3 Payment of Severance Benefits. Severance Benefits provided under the Plan
shall be paid to the Eligible Executive within the timeframe provided for in
Section 3.2, but no earlier than the day following the expiration of any
Revocation Period outlined in the Separation Agreement and Release, if
applicable, assuming such Separation Agreement and Release has not been revoked.
If the Eligible Executive is, in the opinion of the Administrator, not competent
to affect a valid release for payment of any benefit due him or her under the
Plan and if no request for payment has been received by the Administrator from a
duly appointed guardian or other legally appointed representative of the
Eligible Executive, the Company may make direct payment to the individual or
institution appearing to the Administrator to have assumed custody or the
principal support of the Eligible Executive. If the Eligible Executive dies
before receipt of his or her Severance Benefits to which he or she is entitled
under the Plan, such benefits shall be paid to the Eligible Executive’s
Beneficiary, if not otherwise required by law.

5.4 Acceptance of Severance Benefit. By accepting any Severance Benefits from
the Plan, the Eligible Executive shall be deemed to have agreed to adhere to all
terms of the Plan.

ARTICLE VI

CLAIMS AND APPEAL PROCEDURES

6.1 Claims Procedures. Severance Benefits will be automatically paid to an
Eligible Executive who qualifies for such benefits under the Plan and who signs
and does not revoke the Separation Agreement and Release. An Eligible Executive
who believes he or she is entitled to Severance Benefits under this Plan and has
not been provided such benefits must file a written claim for such benefits with
the Administrator. The Administrator shall render a written decision concerning
the claim not later than ninety (90) days after its receipt, unless special
circumstances require an extension of time for processing the claim, in which
case a decision will be rendered not later than one hundred twenty (120) days
after receipt of the claim. Written notice of the extension will be furnished to
the Eligible Executive prior to the expiration of the initial ninety (90)-day
period and will indicate (i) the special circumstances requiring an extension of
time for processing the claim and (ii) the date the Administrator expects to
render its decision. For purposes of this Section 6.1, any payment of Severance
Benefits under this Plan shall be treated as the issuance of a written decision
by the Administrator to approve the claim for benefits.

If the claim is denied, in whole or in part, such decision shall include (i) the
specific reasons for the denial; (ii) a reference to the Plan provision(s)
constituting the basis of the denial; (iii) a description of any additional
material or information necessary for the Eligible Executive to perfect his or
her claim; (iv) an explanation as to why such additional material or information
is necessary; and (v) a description of how the claim review procedure is
administered. If the notice of denial is

 

Page 8 of 14



--------------------------------------------------------------------------------

not furnished in accordance with the above procedure, the claim shall be deemed
denied, and the Eligible Executive is then permitted to appeal the decision.

6.2 Appeal Procedure. If the Eligible Executive’s claim is denied, in whole or
in part, he or she then has sixty (60) days to appeal the decision. An appeal
must be submitted in writing to the Administrator. The Eligible Executive may
also submit a written request to review copies of the pertinent Plan documents
in connection with his or her appeal. The Administrator will review the appeal
and determine if a meeting with the Eligible Executive is necessary to reach a
decision. If the Administrator determines a meeting is necessary, the Eligible
Executive must submit a written “statement of position” containing all pertinent
details of the appeal and the supporting reasons, as well as any questions the
Eligible Executive may have regarding the appeal. The statement of position must
be received by the Administrator at least fourteen (14) days before the
scheduled meeting. If the statement of position is not received in a timely
manner, the Administrator may cancel the meeting. No action may be brought for
Severance Benefits provided under the Plan or any amendment or modification
thereof, or to enforce any right thereunder, until a claim has been submitted
and the appeal rights under the Plan have been exhausted.

ARTICLE VII

PLAN ADMINISTRATION

7.1 In General. The general administration of the Plan and the duty to carry out
its provisions shall be vested in the Administrator, which shall be the named
fiduciary of the Plan for purposes of ERISA. The Administrator shall administer
the Plan and any Severance Benefits provided under the Plan. The Administrator
may, in its discretion, secure the services of other parties, including agents
and/or employees, to carry out the day-to-day functions necessary to an
efficient operation of the Plan. The Administrator shall have the exclusive,
discretionary right to interpret the terms of the Plan, to determine eligibility
for coverage and benefits, and to make such other determinations and to exercise
such other powers and responsibilities as shall be provided for in the Plan or
shall be necessary or helpful with respect thereto, and its good faith
interpretations and decisions shall be final, binding, and conclusive upon all
persons.

7.2 Reimbursement and Compensation. The Administrator shall receive no
compensation for its services as Administrator, but it shall be entitled to
reimbursement for all sums reasonably and necessarily expended by it in the
performance of such duties.

7.3 Rulemaking Powers. The Administrator shall have the discretionary power to
make reasonable rules and regulations required in the administration of the
Plan; make all determinations necessary for the Plan’s administration, except
those determinations which the Plan requires others to make; and construe and
interpret the Plan wherever necessary to carry out its intent and purpose and to
facilitate its administration. The Administrator shall have the exclusive right
to determine, in its discretion, eligibility for coverage and benefits under the
Plan and waive any requirements under the Plan’s terms, and the Administrator’s
good faith interpretation of the Plan shall be final, binding, and conclusive on
all persons. Any dispute as to eligibility, type, amount, or duration of
benefits under the Plan or any amendment or modification thereof shall be
resolved by the Administrator under and pursuant to the Plan, in its sole and
absolute discretion, and its decision of the dispute shall be final, binding,
and conclusive on all parties to the dispute. In the

 

Page 9 of 14



--------------------------------------------------------------------------------

exercise of such discretionary powers, the Administrator shall treat all
similarly situated Eligible Executives uniformly and equitably under the Plan.
The Administrator will be the named fiduciary for purposes of Section 402(a)(1)
of ERISA with respect to all duties and powers assigned to the Administrator
hereunder and will be responsible for complying with all reporting and
disclosure requirements of Part I of Subtitle B of Title I of ERISA.

7.4 Indemnification. To the extent permitted by law, the Company shall indemnify
any persons acting on its behalf in fulfilling its duties as Administrator
against any and all claims, losses, damages, expenses, or liabilities arising
from its responsibilities in connection with the Plan, unless the same is deemed
to be due to intentional misconduct or such indemnification is prohibited by
ERISA.

ARTICLE VIII

MISCELLANEOUS

8.1 Amendment and Termination. The Company, acting through its chief executive
officer or such other person or committee appointed by its board of directors,
reserves the right to amend or terminate the Plan at any time it may deem
advisable without the consent of any person or entity. Severance Benefits
payable to an Eligible Executive or his or her Beneficiary under the Plan prior
to the amendment or termination of the Plan shall continue to be due and payable
under the Plan. Any amendment or termination shall be effective when adopted in
a written instrument, and all Eligible Executives and their Beneficiaries and
other persons shall be bound thereby. If the Plan is amended to improve
benefits, the amendment will only apply to Eligible Executives who terminate
employment after the effective date of the amendment, unless the amendment
specifies that it also applies to employment terminations occurring before the
effective date of the amendment. If the Plan is terminated, employment
terminations that occur after the effective date of the termination of the Plan
will not be covered by the Plan.

8.2 Limitation of Rights. Neither the establishment of the Plan nor any
amendment thereof, nor the payment of any benefits, will be construed as giving
to any Eligible Executive, or other person, any legal or equitable right against
the Company or any person acting on behalf of the Company. Likewise, nothing
appearing in or completed pursuant to the Plan shall be held or construed to
create a contract of employment with any Eligible Executive, to continue the
current employment status, or to modify his or her terms of employment in any
way; nor shall any provision hereof restrict the right of the Company to
discharge any of its employees or restrict the right of any such employee to
terminate his or her employment with the Company.

8.3 Governing Law. The Plan shall be governed and construed in accordance with
ERISA and any other applicable federal law and, to the extent not preempted by
federal law, the laws of the State of Georgia. Except as otherwise mandated by
federal law, exclusive jurisdiction over all disputes and actions arising under,
or directly or indirectly relating to, the Plan shall be in Fulton County,
Georgia.

8.4 Funding and Source of Severance Benefits Payments. Any Severance Benefits
payable under the Plan shall be paid from the general assets of the Company.
Nothing in the Plan

 

Page 10 of 14



--------------------------------------------------------------------------------

shall be construed to create a trust or to establish or evidence any Eligible
Executive’s claim of any right to payment of any benefits other than as an
unsecured general creditor with respect to any payment to which such Eligible
Executive may be entitled.

8.5 Successor Employer. In the event of a merger, consolidation, dissolution, or
reorganization of the Company or transfer of all or substantially all of its
assets to any other corporation, partnership, or association, a provision may be
made by such successor corporation, partnership, or association, at its
election, for the continuation of the Plan created hereunder by such successor
entity. Such successor shall, upon its election to continue the Plan, be
substituted in place of the Company by an instrument duly authorizing such
substitution.

8.6 Severability. If any provision of the Plan is held invalid or unenforceable,
its validity or unenforceability shall not affect any other provisions of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included herein.

8.7 Captions. The captions contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge, or describe
the scope or intent of the Plan, nor in any way shall affect the Plan or the
construction of any provision thereof.

8.8 Gender and Numbers. Terms used in the masculine shall also include the
feminine and be neutral where appropriate. Terms in the singular shall include
the plural where appropriate and vice versa.

8.9 Non-transferability. No benefit, right, or interest of any Eligible
Executive hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, seizure, attachment or
legal, equitable, or other process or be liable for, or subject to, the debts,
liabilities, or other obligations of such persons, except as otherwise required
by law.

8.10 Limitations. No action may be brought for benefits provided by this Plan or
any amendment or modification thereof, or to enforce any right thereunder, until
after the claim has been submitted to and determined by the Administrator, and
thereafter the only action which may be brought is one to enforce the decision
of the Administrator. Any legal action must commence within twelve (12) calendar
months immediately following the date of such Administrator’s decision made
pursuant to Section 6.2 above.

8.11 Non-Duplication of Benefit. No provisions in this Plan shall be deemed to
duplicate any compensation or benefits provided under any agreement, plan, or
program covering the Eligible Executive (including, without limitation, the Dell
Plan) with respect to the same Qualifying Termination, and any duplicative
amount payable under any such agreement, plan, or program shall be applied as an
offset to reduce the amounts otherwise payable hereunder.

8.12 Information Requested. The Eligible Executive or other persons shall
provide the Company, the Administrator, or their authorized representatives with
such information and evidence, and shall sign such documents, as may reasonably
be requested from time to time for the purpose of administration of the Plan.

 

Page 11 of 14



--------------------------------------------------------------------------------

8.13 Mistaken Payments. Any amounts paid to an Eligible Executive or other
person in excess of the amount to which he or she is entitled hereunder shall be
repaid by the Eligible Executive or other person promptly following the sooner
of receipt by the Eligible Executive or other person of a notice of such excess
payments or when such person has knowledge of the excess payments. In the event
such repayment is not made by the Eligible Executive or other person, such
repayment shall be made, at the discretion of the Administrator, either by
reducing or suspending future payments hereunder to the Eligible Executive or
other person or by requiring an assignment of a portion of the Eligible
Executive or other person’s earnings, until the amount of such excess payments
are recovered by the Administrator.

8.14 Integration with WARN Act. To the extent that any federal, state, or local
law, including, without limitation, any so-called “plant closing” laws, requires
the Company to give advanced notice or make payment of any kind to an Eligible
Executive because of his or her involuntary termination due to a layoff,
reduction in force, plant or facility closing, sale of business, change of
control, or any other similar event or reason, the Severance Benefits provided
under this Plan may either be reduced or eliminated. The benefits provided under
this Plan are intended to satisfy any and all statutory obligations that may
arise out of any Eligible Executive’s involuntary termination for any of the
foregoing reasons, and the Administrator shall construe and implement the terms
of this Plan in its sole discretion. Included in the scope of the foregoing,
(i) if an Eligible Executive receives notice from the Company pursuant to the
Workers Adjustment and Retraining Notification (WARN) Act and remains employed
during the WARN notice period, then the Severance Benefits payable to the
Eligible Executive may be reduced by the pay and benefits received by such
Eligible Executive during the WARN notice period, and (ii) if an Eligible
Executive receives notice from the Company pursuant to the Workers Adjustment
and Retraining Notification (WARN) Act and does not remain employed during some
or all of the WARN notice period, then the Severance Benefits payable to the
Eligible Executive shall be reduced any amount the Company is required to pay to
such Eligible Executive as compensation for its failure to provide timely notice
under the WARN Act. An Eligible Executive shall not be required to sign a
Separation Agreement and Release solely with respect to the portion of any
payment under this Plan which must be paid pursuant to the Workers Adjustment
and Retraining Notification (WARN) Act or any other comparable law.

8.15 Section 409A Limitation. Each payment of Severance Benefits, including any
outplacement benefits or continued medical benefits, shall be treated as a
separate payment for purposes of the Short-Term Deferral rules under Treasury
Regulation Section 1.409A-1(b)(4)(i)(F), the exemption for involuntary
terminations under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii), the exemption for medical expense reimbursements
under Treasury Regulation Section 1.409A-1(b)(9)(v)(B), and the exemption for
in-kind benefits under Treasury Regulation Section 1.409A-1(b)(9)(v)(C). No
amount shall be payable under this Plan unless such amount (i) is paid on or
before March 15th day of the calendar year immediately following the applicable
Separation Date or (ii) is paid on or before the last day of the second calendar
year following the year during which an Eligible Executive’s Separation Date
occurred and is includable in a group of payments which does not exceed the
lesser of two times the Eligible Executive’s annual Base Salary in the year
prior to the year during which the Separation Date occurred or two times the
limit under Code Section 401(a)(17) as then in effect.

 

Page 12 of 14



--------------------------------------------------------------------------------

8.16 Entire Document. THE BENEFITS DESCRIBED IN THE PLAN ARE INTENDED TO BE THE
ENTIRE BENEFITS PAYABLE TO AN ELIGIBLE EXECUTIVE WHOSE EMPLOYMENT IS TERMINATED
SOLELY AS A RESULT OF A QUALIFYING TERMINATION, OTHER THAN BENEFITS PROVIDED BY
ANOTHER EMPLOYEE BENEFIT PLAN OF THE COMPANY. BY ELECTING TO PARTICIPATE IN THE
PLAN AND SIGNING THE SEPARATION AGREEMENT AND RELEASE ON THE FORM PROVIDED TO
THE ELIGIBLE EXECUTIVE BY THE COMPANY, THE ELIGIBLE EXECUTIVE WAIVES HIS OR HER
RIGHT TO BENEFITS UNDER ANY AND ALL PRIOR SEVERANCE AGREEMENTS, UNDERSTANDINGS,
EMPLOYMENT, OR OTHER AGREEMENTS, DESCRIPTIONS, OR ARRANGEMENTS.

[Signature Page Attached]

 

Page 13 of 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the SecureWorks Corp. Amended and
Restated Severance Pay Plan for Executive Employees to be executed in its name
and on its behalf by a duly authorized officer.

 

SECUREWORKS CORP. By:   /s/ George Hanna Name:   George Hanna Title:   Vice
President & General Counsel

[Signature page to SecureWorks Corp. Amended and Restated

Severance Pay Plan for Executive Employees]



--------------------------------------------------------------------------------

Exhibit A

DESCRIPTION OF SEVERANCE BENEFITS

(Attached)



--------------------------------------------------------------------------------

Schedule A-1

Standard Severance Benefits

(Individuals Described in Any Other Schedule to Exhibit A Excluded)

This Schedule A-1 to Exhibit A to the SecureWorks Corp. Amended and Restated
Severance Pay Plan for Executive Employees lists the Severance Benefits provided
to Severance Benefit Employees under the Plan’s terms; provided that the
benefits described in Sections 3 and 4 shall not apply to any Executive Employee
who is classified as a “Covered Employee” for purposes of Section 162(m)(3) of
the Code. Individuals eligible to receive benefits under any other Schedule to
Exhibit A shall not be eligible to receive benefits under this Schedule A-1.

 

1. Severance Pay. If an Eligible Executive signs and does not revoke a
Separation Agreement and Release, he or she will be eligible to receive
Severance Pay in the amount of twelve (12) months of Base Salary. This payment
will not include 401(k) or any other benefits-related deductions. However, all
applicable taxes will be withheld.

If an Eligible Executive does not sign the Separation Agreement and Release or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
only benefits payable hereunder shall be such amounts as are required by
applicable law.

 

2. COBRA Benefits Payment Coverage. If an Eligible Executive signs and does not
revoke a Separation Agreement and Release and he or she enrolls in COBRA
coverage, the Company will pay the first twelve (12) months of the Eligible
Executive’s COBRA premiums.

If an Eligible Executive does not sign the Separation Agreement and Release or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
only COBRA benefits payable hereunder shall be those benefits required by
applicable law.

 

3. Short-Term Incentive Plan Payments. If an Eligible Executive signs and does
not revoke a Separation Agreement and Release and such Eligible Executive is
participating in the SecureWorks Corp. Incentive Bonus Plan (or any other
predecessor or successor plan of the Company or any of its affiliates under
which the Eligible Executive is entitled to receive a short-term incentive
payment) on his or her Separation Date, the Eligible Executive will receive an
additional Severance Benefit equal to a prorated award payout. This payout
amount will be calculated using:

 

  •   A payout modifier of 75%.

 

  •   A proration factor based on the number of days in the fiscal year that the
Eligible Executive was employed by the Company, Dell, and their subsidiaries or
affiliates through his or her Separation Date.

 

  •   The Eligible Executive’s Base Salary on his or her Separation Date.

 

i



--------------------------------------------------------------------------------

  •   The plan target for the Eligible Executive’s grade.

 

  •   Assumed corporate performance and individual modifiers of 100%.

Amounts payable under this Section 3 will be paid to the Eligible Executive
through direct deposit (if available) within thirty (30) business days after the
Administrator’s receipt of the signed Separation Agreement and Release.

If an Eligible Executive does not sign the Separation Agreement and Release or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
Eligible Executive will not receive any short-term incentive plan payments.

 

4. Long-Term Incentive Plan Payments. If an Eligible Executive signs and does
not revoke a Separation Agreement and Release and such Eligible Executive holds
unvested long-term incentive grants which are due to vest within ninety
(90) days following his or her Separation Date, such Eligible Executive will
receive an additional Severance Benefit equal to a prorated portion of the value
of such grants. This payout amount will be calculated using the following
calculation formula as applicable:

 

  •   Stock Options: 75% TIMES number of options due to vest within ninety
(90) days after the Eligible Executive’s Separation Date TIMES (the Company’s
average closing price for the week prior to the week of the Eligible Executive’s
Separation Date MINUS the option exercise price). If this value is negative, it
will be excluded from the payment calculation.

 

  •   Restricted (and Performance Based) Stock Units: 75% TIMES number of units
due to vest within ninety (90) days after the Eligible Executive’s Separation
Date TIMES the Company’s average closing price for the week prior to the week of
the Eligible Executive’s Separation Date.

 

  •   Long-Term Cash: 75% TIMES value of cash due to vest within ninety
(90) days after the Eligible Executive’s Separation Date.

Amounts payable under this Section 4 will be paid to the Eligible Executive
through direct deposit (if available) within thirty (30) business days after the
Administrator’s receipt of the signed Separation Agreement and Release.

If an Eligible Executive does not sign the Separation Agreement and Release or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
Eligible Executive will not receive any long-term incentive plan payments.

NOTE: The terms and conditions of an Eligible Executive’s Long-Term Incentive
award agreements remain in full force and effect following the termination of
his or her employment. An Eligible Executive’s agreements may require the
Eligible Executive to return shares of stock, share value, option proceeds, or
cash award payments if he or she

 

ii



--------------------------------------------------------------------------------

engages in certain conduct detrimental to the Company after the Eligible
Executive’s termination of employment.

 

5. Outplacement Benefits. If an Eligible Executive signs and does not revoke a
Separation Agreement and Release, such Eligible Executive will receive six
(6) months of executive outplacement services, provided the Eligible Executive
commences use of such benefits within sixty (60) days following his or her
Separation Date.

If an Eligible Executive does not sign the Separation Agreement and Release or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
Eligible Executive will not receive any outplacement benefits.

 

iii